MEMORANDUM OPINION

                                            No. 04-10-00368-CV

                                      IN THE MATTER OF J.L.S.

                      From the 289th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-JUV-02167
                             Honorable Carmen Kelsey, Judge Presiding

Opinion by:       Rebecca Simmons, Justice

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 8, 2010

AFFIRMED

           J.L.S. 1 appeals the trial court’s order modifying his disposition and committing him to the

Texas Youth Commission (TYC). We affirm the order of the trial court.

                                               BACKGROUND

           In August 2009, J.L.S., a juvenile, stipulated to committing the offense of possession of a

prohibited weapon on school premises. See TEX. PENAL CODE ANN. § 46.03(a)(1) (West 2009).

Pursuant to his plea agreement, the trial court placed J.L.S. on probation for nine months, in the

care of his mother. In January 2010, the State filed an Original Motion to Modify Disposition,

1
  To protect the privacy of the parties in this case, we identify J.L.S. by his initials. See TEX. FAM. CODE ANN.
§ 109.002(d) (West 2008).
                                                                                       04-10-00368-CV


alleging that J.L.S. violated several conditions of his probation by bringing a knife to school and

using it to threaten another student, A.O. J.L.S. pleaded true to the State’s allegations, and the

trial court found that his actions violated two conditions of probation. Despite the probation

department’s recommendation that J.L.S. be placed in a residential placement facility, the trial

court committed him to TYC.

                                 MODIFICATION OF DISPOSITION

       Where a juvenile’s prior disposition is based on a finding that the juvenile engaged in a

felony offense, the trial court may modify the disposition and commit the juvenile to TYC if the

trial court finds that the juvenile violated one probation condition. See In re J.A.D., 31 S.W.3d
668, 671 (Tex. App.—Waco 2000, no pet.); see also TEX. FAM. CODE ANN. § 54.05(f) (West

2006). The juvenile court has broad powers and discretion in granting modification orders. In re

E.D., 127 S.W.3d 860, 862–63 (Tex. App.—Austin 2004, no pet.).                 We review an order

committing a juvenile to TYC under an abuse of discretion standard. In re T.K.E., 5 S.W.3d 782,

784 (Tex. App.—San Antonio 1999, no pet.). A trial court abuses its discretion when it “acts

unreasonably or arbitrarily and without reference to guiding rules and principles.” In re K.J.N.,

103 S.W.3d 465, 465–66 (Tex. App.—San Antonio 2003, no pet.).

       J.L.S. stipulated that he violated three conditions of his probation, and the trial court

found, “Probation provided numerous services and [J.L.S.] continues to . . . violate . . .

conditions of probation.” J.L.S. argues that the only reason the trial court committed him to

TYC was that his leadership of a gang legitimized A.O.’s concern that J.L.S. would continue to

threaten her. J.L.S. argues that the evidence was insufficient to find that he was the leader of a

gang. However, the trial court’s finding that J.L.S. was the leader of a gang was based on

J.L.S.’s statement to a police officer that he was, in fact, the leader of the gang. Additionally, the



                                                 -2-
                                                                                  04-10-00368-CV


trial court’s order was not exclusively based on J.L.S.’s gang leadership because the trial court

also found that, despite the services offered by his probation, J.L.S. continued to violate his

probation conditions. See In re K.J.N., 103 S.W.3d at 465–66; In re J.A.D., 31 S.W.3d at 671.

                                            CONCLUSION

       The record supports the findings required by Section 54.05(f) of the Texas Family Code

that are necessary to enable a trial court to modify J.L.S.’s disposition to commit him to TYC.

Therefore, the order of the trial court is affirmed.


                                                       Rebecca Simmons, Justice




                                                 -3-